Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEET (U.S dollars in thousands) December 31, March 31, (Unaudited) A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables Inventories Other current assets T o t a lcurrent assets LONG-TERM TRADE RECEIVABLES SEVERANCE PAY FUND 6 34 PROPERTY AND EQUIPMENT, net INTENGIBALE ASSETS, net T o t a lassets $ $ Liabilities and capital deficiency CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A Convertible subordinated notes, series B 44 37 T o t a l current liabilities LONG-TERM LIABILITIES: Deferred income Convertible subordinated notes, Series A - - Convertible subordinated notes, Series B Long-term liabilities - - Long-term convertible loan from shareholders T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY T o t a l liabilities CAPITAL DEFICIENCY Share capital - ordinary shares of no par value Warrants Accumulated deficit ) ) Accumulated other comprehensive income ) ) Treasury shares, at cost (2,644,839 ordinary shares) ) ) T o t a lcapital deficiency ) ) T o t a l liabilities and capital deficiency $ $ ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (U.S dollars in thousands, except per share data) Three months ended March 31, (Unaudited) REVENUES $ $ COST OF REVENUES ) ) GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net ) - SELLING, GENERAL AND ADMINISTRATIVEEXPENSES ) ) OTHER EXPENSES ) ) OPERATING LOSS ) ) FINANCIAL INCOME (EXPENSES) - net ) NET LOSS $ ) $ ) COMPREHENSIVE LOSS FOR PERIOD $ ) $ ) LOSS PER SHARE (“EPS”): Basic $ ) $ ) Diluted $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic Diluted F - 2
